UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May 7, 2010 (Date of earliest event reported) FORD MOTOR COMPANY (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-3950 38-0549190 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -2- Item 8.01. Other Events. Item 9.01. Financial Statements and Exhibits. As previously disclosed, we adopted the new accounting standard on variable interest entity ("VIE") consolidation on January 1, 2010.The standard replaced the quantitative-based risks and rewards calculation with an approach that is primarily qualitative, based on an analysis of the power to direct the activities of a VIE and an analysis of the economic obligations and benefits of the VIE. On May 7, 2010, we elected to apply retrospectively to prior periods presented in our current financial statements the new accounting standard on VIE consolidation.Consistent with this election, Exhibit 99 to this Report republishes "Item6.Selected Financial Data," "Item7.Management's Discussion and Analysis of Financial Condition and Results of Operations," and "Item 8. Financial Statements and Supplementary Data" (collectively, "Selected Items") from our Annual Report on Form 10-Kfor the year ended December31, 2009 ("2009 Form 10-K Report") for the purpose of presenting the financial information in these sections as it would have appeared when we published our 2009 Form 10-K Report on February 25, 2010 had we applied the new accounting standard on VIE consolidation. We have not updated the information in Exhibit 99 to reflect events occurring after the date of the filing of our 2009 Form 10-K Report. In applying this new standard to our previously-consolidated Automotive sector joint ventures, we determined that the majority of these joint ventures would not be consolidated under the new standard (generally, because we do not have the power to direct the activities of the entity, or that power is shared with an unrelated third party.)Our retrospective application of this new consolidation standard included an analysis of our VIEs as of the date at which we first became involved with each entity.Based on this analysis, we have deconsolidated the following previously-consolidated Automotive sector entities:AutoAlliance International, Inc., Ford Otomotiv Sanayi Anonim Sirketi, Getrag Ford Transmissions GmbH, First Aquitaine IndustriesSAS, Dealer Direct LLC, Worthington Precision Metals, Getrag All Wheel Drive AB, and Pininfarina Sverige,AB. Financial Services sector VIEs continue to be consolidated under this new standard.The standard also requires ongoing reassessments of the appropriateness of consolidation, and additional disclosures about involvement with VIEs. We also incorporated the disclosure requirements of this new standard by separately reporting the assets and liabilities of our consolidated VIEs on the face of our consolidated balance sheet on a combined basis. Changes that resulted from the retrospective application of the new accounting standard include (as shown in Exhibit 99): · Income/(Loss) before income taxes for full-year 2009 decreased by about $400million; · Cash and cash equivalents at December31,2009 decreased by about $550million; and · Debt at December31,2009 decreased by about $800million (of which about $500million was to mature in 2010). Application of the new accounting standard did not affect Net income/(loss) attributable to Ford Motor Company for full-year 2009, which remains unchanged at $2.7 billion. -3- Item 9.01. Financial Statements and Exhibits. EXHIBITS Designation Description Method of Filing Exhibit 23
